DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-18-22 has been entered.

    Amendment
Acknowledgement is made of Amendment filed 07-18-22.
Claims 1 and 13 are amended.
Claims 13, 16-20 and 22 are withdrawn.
Claims 12, 14-15 and 23 are canceled.
Claims 1-11, 13 and 16-22 are pending.

  					Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups, as set forth in the Office action mailed on 08-24-20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 13, 16-20 and 22, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-11, 13, 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-11 and 21 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein the electrically conductive bridge structure is delimited by a first demarcation surface facing towards the first main surface and by a second demarcation surface facing towards the second main surface and wherein the electrically conductive bridge structure only partially fills the through hole; wherein a central bridge plane is defined to extend parallel to the first main surface and the second main surface and at a vertical center between a lowermost point of the first demarcation surface and an uppermost point of the second demarcation surface; wherein a first intersection point is defined as a first intersection between the central bridge plane and one of the sidewalls delimiting the through hole; wherein a length of a shortest distance from the first intersection point to the first demarcation surface is at least 8 µm; wherein at least a part of the through hole has a central substantially cylindrical section between the first tapering portion and the second tapering portion, wherein at least one of the central bridge plane and of the first intersection point is located at the central substantially cylindrical section of the through hole, further comprising an electrically conductive layer structure on one of the first main surface and the second main surface of the electrically insulating layer structure, the electrically conductive layer structure with a lateral overhang extending into the through hole such that the bridge structure contacts opposed surfaces of the lateral overhang.
Claims 13, 16-20 and 22 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
wherein the electrically conductive bridge structure is formed to be delimited by a first demarcation surface facing towards the first main surface and by a second demarcation surface facing towards the second main surface, wherein the electrically conductive bridge structure only partially fills the through hole; wherein a central bridge plane is defined to extend parallel to the first main surface and the second main surface and at a vertical center between a lowermost point of the first demarcation surface and an uppermost point of the second demarcation surface; wherein a first intersection point is defined as a first intersection between the central bridge plane and one of the sidewalls delimiting the through hole; wherein the electrically conductive bridge structure is formed so that a length of a shortest distance from the first intersection point to the first demarcation surface is at least 8 µm, wherein at least one of the central bridge plane and of the first intersection point is located at the central substantially cylindrical section of the through hole, the method further comprising forming an electrically conductive layer structure on one of the first main surface and the second main surface of the electrically insulating layer structure, the electrically conductive layer structure with a lateral overhang extending into the through hole such that the bridge structure contacts opposed surfaces of the lateral overhang.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 13 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848